Title: To Alexander Hamilton from Joseph Whipple, 28 January 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, January 28, 1792. “Herewith I enclose you an account of the expence of Supporting the Lighthouse for the Quarter ending the 31st. of Dec past.… I have no remarks to make on the Lighthouse respectg its repairs, but its construction does not admit of its being so usefull as the Situation of it requires. I enclose a Contract for supples & attendance on the Lighthouse for 6 Months ending the last day of June next for the purpose of its being laid before the president of the United States.”
